MEMORANDUM **
Gorgonio Fernandez-Gamez appeals his 51-month sentence imposed following his guilty plea to being found in the United States after illegal re-entry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Fernandez-Gamez contends that the district court violated his constitutional rights by imposing a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based on a prior conviction that was neither proved to a jury nor admitted during the plea colloquy. This contention is foreclosed by United States v. Beng-Salazar, 452 F.3d 1088, 1091 (9th Cir. 2006).
We also reject Fernandez-Gamez’s contention that the enhanced sentenced was inappropriate because the government did not allege that the date of his deportation was subsequent to his prior conviction. See United States v. Castillo-Rivera, 244 F.3d 1020, 1024-25 (9th Cir.2001); see also United States v. Hernandez-Hernandez, *609431 F.3d 1212, 1216-17 (9th Cir.2005) (rejecting a Sixth Amendment challenge where the indictment did not specify that the deportation was subsequent to the predicate conviction). In the plea agreement and at the plea colloquy, FernandezGamez admitted that he was deported on January 8, 2002, which was subsequent to his February 7,1995 drug conviction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.